UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                             No. 02-6710



UNITED STATES OF AMERICA,

                                               Plaintiff - Appellee,

          versus


ALFRED GREEN,

                                              Defendant - Appellant.



Appeal from the United States District Court for the District of
Maryland, at Baltimore. Catherine C. Blake, District Judge. (CR-
98-478-CCB, CA-00-1335-CCB)


Submitted:   June 30, 2003                   Decided:   July 17, 2003


Before KING and SHEDD, Circuit Judges, and HAMILTON, Senior Circuit
Judge.


Dismiss by unpublished per curiam opinion.


Alfred Green, Appellant Pro Se. Donna Carol Sanger, OFFICE OF THE
UNITED STATES ATTORNEY, Greenbelt, Maryland, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

     Alfred Green seeks to appeal the district court's ruling

construing Green’s self-described Fed. R. Civ. P. 60(b) motion as

a motion to vacate under 28 U.S.C. § 2255 (2000), and dismissing it

as successive. This Court may grant a certificate of appealability

only if the appellant makes a substantial showing of the denial of

a constitutional right. 28 U.S.C. § 2253(c)(2) (2000).     Where, as

here, a district court dismisses a motion to vacate on procedural

grounds, a certificate of appealability will not issue unless the

petitioner can demonstrate both “(1) ‘that jurists of reason would

find it debatable whether the petition states a valid claim of the

denial of a constitutional right’ and (2) ‘that jurists of reason

would find it debatable whether the district court was correct in

its procedural ruling.’”   Rose v. Lee, 252 F.3d 676, 684 (4th Cir.)

(quoting Slack v. McDaniel, 529 U.S. 473, 484 (2000)), cert.

denied, 534 U.S. 941 (2001).     We have independently reviewed the

record and conclude that Green has not satisfied either standard.

See Miller-El v. Cockrell, 537 U.S. 322 (2003).

     We must construe Green’s notice of appeal and informal brief

on appeal as an application to file a second or successive motion

to vacate under 28 U.S.C. § 2255.     See United States v. Winestock,

   F.3d       , 2003 WL 1949822, at *7 (4th Cir. Apr. 25, 2003).   In

order to obtain authorization to file a second motion to vacate, a

movant must assert claims based on either:        (1) a new rule of


                                  2
constitutional law, previously unavailable, made retroactive by the

Supreme   Court    to    cases    on   collateral     review;    or    (2)   newly

discovered evidence that would be sufficient to establish by clear

and convincing evidence that no reasonable fact-finder would have

found the movant guilty of the offense.                28 U.S.C. § 2244(b).

Green’s   claims    do    not    satisfy    either    of     these    conditions.

Therefore, we decline to authorize Green to file a successive

§ 2255 application.

      We deny a certificate of appealability and dismiss the appeal.

We   dispense   with     oral    argument   because    the    facts    and   legal

contentions are adequately presented in the materials before the

court and argument would not aid the decisional process.




                                                                        DISMISSED




                                        3